Martin, J.
delivered the opinion of the court. It appears to this court, that the promise of the defendant, Morin, cannot support the action. From the instrument itself, it is manifest that the only consideration on which it rests, is the illegal condition, on which it is stated that the office was obtained. This condition is contrary to sound policy. Offices are to be granted absolutely, without any condition. It is not in the power of the grantor to lessen the emoluments which the law has affixed to the discharge of official duties. It matters not to what use the share of emolument, thus carved out, is applied. The public will be ill served, if the circle, within which an officer is to be selected, is narrowed by a reduction of the legal emoluments. If these are withdrawn from the incumbent, he may be placed under the temptation of compensating himself by speculation, extortion and fraud.
The condition, under which the office was obtained, being illegal and void, it follows that the promise cannot support an action.
It is therefore ordered, adjudged and decreed, that the judgment of the district court, be affirmed with costs.